Judgment reversed on the law and a new trial granted, costs to abide the event. The plaintiff failed to produce any evidence as to the value of the chattels of which it was adjudged to be entitled to possession. There is no evidence to support finding of fact twenty-first or conclusion of law 4 of the decision. Section 1120 of the Civil Practice Act required in the present case that the decision should fix the value of the chattels at the time of the trial, and this required evidence of their value at such time. This provision is mandatory. (Ellis v. Berndt, 223 App. Div. 421.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.